ITEM 77C Exhibit 1 DREYFUS MONEY MARKET INSTRUMENTS, INC. - Government Securities Series (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the Dreyfus Money Market Instruments, Inc. Government Securities Series was held on November 16, 2009. Out of a total of 729,793,349.360 shares (Shares) entitled to vote at the meeting, a total of 403,480,345.800 were represented at the Meeting, in person or by proxy. The following matters were duly approved of the holders of the Funds outstanding Shares as follows: Shares For Against Abstain 1. To approve amending the 390,208,170.100 9,597,831.500 3,674,344.200 Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the 389,607,330.410 8,871,272.900 5,001,742.490 Funds policy regarding lending Shares For Against Abstain 3. To approve investment in 389,598,419.120 9,819,045.050 4,062,881.630 other investment companies
